Order entered November 10, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00490-CR
                                       No. 05-14-00491-CR
                                       No. 05-14-00492-CR
                                       No. 05-14-00493-CR

                                     JIMIL BROWN, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F10-33944-M, F10-33945-M, F12-33914-M, F12-34048-M

                                            ORDER
        The Court GRANTS appellant’s October 31, 2014 second extension of time to file his

brief to the extent that we ORDER appellant to file, by DECEMBER 5, 2014 either appellant’s

brief or a motion to dismiss the appeals that complies with Texas Rules of Appellate Procedure

42.2(a). No further extensions will be granted. If the Court does not receive either the brief or

motion to dismiss by the date specified, we will order the trial court to conduct a hearing

regarding the status of the brief.


                                                      /s/   LANA MYERS
                                                            JUSTICE